UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 3, 2011 ECHOSTAR CORPORATION (Exact name of registrant as specified in its charter) NEVADA 001-33807 26-1232727 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303)706-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 3, 2011, EchoStar Corporation (“EchoStar”) held its Annual Meeting of Shareholders (“Annual Meeting”). The following matters were voted upon: a. The election of Joseph P. Clayton, R. Stanton Dodge, Michael T. Dugan, Charles W. Ergen, David K. Moskowitz, Tom A. Ortolf, and C. Michael Schroeder as directors to serve until the 2012 annual meeting of shareholders or until his respective successor shall be duly elected and qualified; b. Ratification of the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011; c. Advisory vote on executive compensation; and d. Advisory vote on the frequency of future advisory votes on executive compensation. The following are the final voting results for each of the five items voted on at the meeting: Election as directors: For Withheld Non-Votes Joseph P. Clayton - R. Stanton Dodge - Michael T. Dugan - Charles W. Ergen - David K. Moskowitz - Tom A. Ortolf - C. Michael Schroeder - Ratification of the appointmentof KPMG LLP: For Against Abstain Advisory vote on executive compensation: For Against Abstain Non-Votes Advisory vote on the frequency of future advisory votes on executive compensation: 1 Year 2 Years 3 Years Abstain Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHOSTAR CORPORATION Date:May 5, 2011 By: /s/ R. Stanton Dodge R. Stanton Dodge Executive Vice President, General Counsel and Secretary
